Citation Nr: 1436065	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  07-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active service from July 1965 to July 1969, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was most recently before the Board in December 2012 when the Board, inter alia, denied the Veteran's claim for increased rating for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's decision with regard to the issue of entitlement to a compensable rating for bilateral hearing loss and remanded for readjudication consistent with the Memorandum Decision.

Although the Court reports that the Veteran did not argue that the Board erred in denying an increased schedular evaluation for bilateral hearing loss and he Court would not address that argument further, as the Court vacated the Board's decision with regard to entitlement to a compenable rating for bilateral hearing loss, consideration of a compensable schedular evaluation is also before the Board.

In July 2014, the Veteran raised the issue of entitlement to a higher evaluation for a back condition.  As the issue has not been adjudicated by the agency of Original Jurisdiction (AOJ), the Board does not had jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The focus of the March 2014 Memorandum Decision was the Board's decision that referral for consideration of an extraschedular rating was not warranted because the symptoms associated with the Veteran's service-connected hearing loss are contemplated by the applicable rating criteria.  The Court noted that the record reflects that, in addition to decreased hearing acuity, the Veteran suffers from dizziness, loss of balance, and earaches.  Although the Veteran reported these symptoms to VA audiologists during July 2006 an May 2007 examinations for his service-connected ear conditions, neither audiologist addressed whether those symptoms were caused by or otherwise related to his bilateral hearing loss condition.  Without a medical opinion addressing whether the Veteran's dizziness, loss of balance, and earaches are symptoms of or related to that service-connected condition, the Court was unable to discern whether the Board erred in not discussing those symptoms when determining whether referral for extraschedular consideration for bilateral hearing loss was warranted.  

The Court directed that, on remand the Veteran be provided with a VA medical examination addressing whether his audiological and vestibular symptoms are related to the service-connected ear condition causing his bilateral hearing loss and describing the functional effects of those symptoms.  If the examiner determines that the condition causes symptoms other than decreased hearing acuity, the Board must consider and discuss whether those symptoms "present[ ] such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" and whether his "exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization, which warrant referral for extraschedular consideration.  The Court stated that if, however, the examiner determines that any additional symptoms are not attributable to the service-connected ear condition causing the Veteran's bilateral hearing loss, the Board must adequately explain that determination to the Veteran.

The Board is therefore remanding the matter for Veteran to be afforded a VA medical examination in compliance with the Court's March 2014 Memorandum Decision.  

Review of the claims file reveals VA treatment records dated to February 2014.  On remand, any VA treatment records dated since February 2014 must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since February 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All indicated testing should be conducted and the examiner should comment as to the functional impact of bilateral hearing loss on the Veteran's daily activities.  The examiner must specifically discuss the Veteran's dizziness, loss of balance, and earaches, and render an opinion regarding whether his audiological and vestibular symptoms are related to the service-connected ear condition causing his bilateral hearing loss and describing the functional effects of those symptoms.

 3.  Thereafter, review the record and readjudicate this claim.  If it remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



